Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to use in this Post-Effective Amendment No. 2 to Registration Statement No. 333-180535 on Form S-1 of GeoVax Labs, Inc. of our report dated March 14, 2014, relating to our audit of the consolidated financial statements, appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to our firm under the caption “Experts” in such Prospectus. /S/ PORTER KEADLE MOORE, LLC Atlanta, Georgia March 14, 2014
